Citation Nr: 1217878	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic skin rash, to include inguinal dermatitis and eczema hiemalis; but excluding chloracne and actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel






INTRODUCTION

The Veteran served on active duty in the military from January 1964 to November 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened and denied the Veteran's claims of service connection for inguinal dermatitis and eczema hiemalis.  

It is worth mentioning that the RO's March 2004 rating decision reopened and denied the Veteran's claim of service connection for chloracne.  Upon appeal, in its July 2009 decision, the Board found no new and material evidence was submitted to reopen the claim.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  However, he did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC), rendering it final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

In a July 2009 decision, the Board granted the Veteran's petition to reopen his claim for service connection for a chronic skin rash.  However, the case was remanded by the Board for further development, at which time the RO was instructed to afford the Veteran an appropriate VA examination to determine the likely etiology of his skin disorder(s).  

Then, in a June 2010 disposition, the Board noted that under the principles of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim should not be limited to a single type of skin disorder.  In light of this case, the Board broadly recharacterized the claim as a claim of service connection for a chronic skin rash, to include actinic keratosis, inguinal dermatitis (probable intertrigo), eczema hiemalis of the extremities, folliculitis of the lower legs and thighs, pruritus of the right thigh, fungal infections, seborrheic keratosis, and various rashes on the extremities and groin region.  The Board proceeded to grant service connection for actinic keratosis, one of the Veteran's diagnosed skin disabilities.  Accordingly, an October 2010 RO rating decision implemented the grant of service connection for actinic keratosis, and assigned an initial 0 percent rating, effective from August 6, 2003.  As this determination constitutes a full grant of the benefits sought as to that aspect of the skin disability claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Also in a June 2010 disposition, the Board remanded the remaining issue of entitlement to service connection for a chronic skin rash, other than actinic keratosis, but to include inguinal dermatitis and eczema hiemalis, to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In May 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the remaining claim for a chronic skin rash, including inguinal dermatitis and eczema hiemalis (but, now excluding actinic keratosis), and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.  

2.  There is no competent and credible evidence of any manifestation or diagnosis of porphyria cutanea tarda during his service or within one year of service discharge.  

3.  There is no competent and credible evidence that the Veteran's currently diagnosed intertrigo/inguinal dermatitis had its onset in service or is related to his active military service, including to his presumed herbicide exposure in Vietnam.







CONCLUSION OF LAW

A chronic skin rash (excluding chloracne and actinic keratosis), was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2003, so in the preferred sequence.  Another letter compliant with § 3.159(b)(1) was sent in October 2005.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent December 2009 letter also complied with Dingess.  Since providing this additional Dingess notice, the AMC has readjudicated the claim in the May 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board remanded this claim in July 2009 for examination and medical opinion on the nature and etiology of the present chronic skin rash.  Accordingly, the AMC arranged for a pertinent VA examination and medical opinion in August 2009.  The Board again remanded the claim in June 2010 for an addendum opinion.  This was followed by a comprehensive addendum opinion from the examiner in September 2010.  So there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

As mentioned, the Veteran was afforded a VA examination and medical opinion in August 2009 and an addendum medical opinion in September 2010.  The Board finds that the VA examination and accompanying opinions are adequate to decide the issue, as they are predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  




II.  Analysis

The Veteran contends that he suffers from multiple chronic skin rashes/disorders that had their onset during his active service or are otherwise etiologically related to his active service.  In particular, he reports that he had a "heat rash" in Vietnam with persistent rashes since service and continuing still.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The skin diseases of chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).  Nonetheless, as none of the Veteran's diagnosed skin disorders are listed under 38 C.F.R. § 3.309(e) the criteria for presumptive service connection on the basis of herbicide exposure have not been satisfied.  

A review of service treatment records shows a diagnosis of intertrigo of the groin at the time of his service separation examination.  There is no other indication of complaints, treatment or diagnoses of other chronic skin rash disabilities.  There is no indication that his in-service venereal disease warts manifested as a chronic skin rash.

Post-service medical records indicate that the Veteran has been diagnosed with and treated for inguinal dermatitis (probable intertrigo), eczema hiemalis of the extremities, folliculitis of the lower legs and thighs, pruritus of the right thigh, fungal infections, seborrheic keratosis, and various rashes on his extremities and his groin region.  

The Board finds there is no objective indication that the Veteran has never had any of the listed skin diseases of chloracne and porphyria cutanea tarda, which manifests with skin symptoms/rashes; and particularly not manifested to a degree of 10 percent a year after separation (i.e., by 1968).  See38 C.F.R. § 3.307(a)(6)(ii).  
As mentioned, the Board's unappealed July 2009 decision had already denied his petition to reopen a service-connection claim for chloracne, such that the presence of chloracne is excluded from consideration in the present appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  Even assuming chloracne was for consideration, the September 2010 VA examiner's opinion specifically found no evidence of past or present chloracne.




However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999).

The preliminary question for addressing his claim on a direct basis is whether the Veteran meets the first and perhaps most fundamental requirement for any service-connection claim, that is, proof of the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

VA treatment records, dated from March 1976 to December 2006, show diagnoses and treatment for various skin disorders.  A VA treating physician diagnosed genitocrural dermatitis in April 1976.  Tinea cruris, intertrigo, and dermatitis were diagnosed during a VA examination in November 1978.  Significantly, the Veteran provided a history of having a chronic, persistent rash of the legs, groin, stomach, and chin for the past two years (1976) that had started on an intermittent basis two years earlier (1974).  

The Veteran was afforded a VA examination in August 1984, at which time he reported an intermittent groin rash since he was a teenager and a recurrent rash on his legs and forearms since 1976.  The VA examiner diagnosed him with probable recurrent eczema hiemalis of the extremities as well as a history of inguinal dermatitis, probable intertrigo.  However, the examiner did not opine as to the probable etiology of these disorders.  

The Veteran was diagnosed with chronic dermatitis with acute exacerbation and skin folliculitis in March 1999.

In addition, private medical records show treatment for various skin ailments on the Veteran's extremities and his groin region.  Records from Dr. C.M. diagnosed him as having neurotic excoriations of the groin and an intertrigo rash of the groin in 2003, i.e., since the claim was filed.  It was noted by Dr. C.M. that the Veteran provided a history of skin rash problems since the 1970s as well as having been exposed to Agent Orange.  The records provide no commentary as to whether the skin problems were related to that exposure.

On remand from the Board in July 2009, the RO/AMC was directed to provide the Veteran a VA examination to determine the nature and etiology of his skin complaints.  In the August 2009 VA examination, the examiner examined the Veteran, reviewed the treatment records, and considered the Veteran's personal statements/history.  The August 2009 VA examiner diagnosed the Veteran for intertrigo and dermatitis, both noted as "intermittent in [the] past, clear today."  
The Board again remanded the claim in June 2010 for an addendum opinion on the nature of his present skin disability, which was then provided by the VA examiner in September 2010.  The September 2010 examiner's addendum clarified that the Veteran has suffered different types of eczema in the past, including his past diagnoses for eczema hiemalis, lichen simplex and inguinal dermatitis.  The examiner indicated these forms of eczema break out quickly and resolve promptly, but may recur in the appropriate environmental conditions.

So, it appears the Veteran has had manifestations or breakouts of these conditions during the pendency of the appeal, since the claim was filed in 2003.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). Contra Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  Considering the intermittent nature of his skin rashes, the Board resolves any doubt to find the Veteran meets the requirement of a current disability of intertrigo and dermatitis.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The next question is whether the present skin rash is attributable to service.  Although it is presumed that he was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current skin disorder is attributable to that exposure.  Here, there is no medical opinion evidence etiologically linking his current skin disability to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The August 2009 examiner stated that it was unlikely that the intermittent rashes were related to his service in Vietnam.  However, in its June 2010 disposition, the Board noted this opinion was inadequate because the examiner did not provide any rationale to support the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board thereupon remanded for an addendum opinion on the etiology of any present skin disability, which was provided by the VA examiner in September 2010.

The September 2010 VA examiner's addendum opinion elucidates the etiology of the Veteran's several skin conditions.  The examiner again provided a negative nexus opinion, stating that none of his skin disorders are likely to relate to his military experiences.  The examiner considered, but discounted the Veteran's primary contention that an in-service "heat rash" has persisted since service, stating "A rash he had 30 years ago is not the cause of his intermittent breakouts today."  Rather, the examiner reasoned that the Veteran's present chronic skin rash is a manifestation of a genetic tendency which did not become manifest until after age 35 [i.e., well after service, when he was in his mid-twenties].  The examiner noted he has had several types of eczema that are the result of his genetic constitution, and manifest in break outs dependent on environmental conditions, followed by "the skin regenerat[ing] quickly, replacing the epidermis every 28 days."

The Board accords great probative weight to the addendum opinion findings since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having a skin rash, scarring and discoloration.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, notwithstanding his lack of competency to ascribe these symptoms to a particular diagnosis or opine on the etiology of his current chronic skin disability, the Board finds the statements are not credible.  The Veteran asserts that he has experienced chronic skin complaints since service.  Such is not demonstrated by the record.  Rather, when he was seen by VA in 1984, he clearly provided a history of skin rashes since 1974, which approximately seven years post-service.  Given the fact that the Veteran was being examined to determine the nature and etiology of his skin complaints, the history he provided to the examiner at that time is deemed highly probative versus his more recent accounting.  Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, notwithstanding his claimed history of experiencing chronic skin problems since service, the Board finds that the Veteran is not competent to ascribe these symptoms to a particular diagnosis or opine on the etiology of his current chronic skin disability.  This appears to especially be the case here where there are multiple diagnoses over the years for his skin symptoms.  Certain skin disabilities, such as here, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  These require specialized medical expertise in discerning different types of skin disorders and determining whether a skin disability has a genetic component, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for a chronic skin rash, to include inguinal dermatitis and eczema hiemalis, but excluding chloracne and actinic keratosis, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


